Citation Nr: 1004109	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-13 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service for 4 months and 25 
days from March to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003-issued rating 
decision issued by the Department of Veterans Affairs (VA) 
special processing unit in Cleveland, Ohio.  The claims files 
had previously resided with the Detroit, Michigan, VA 
Regional Office (RO). 

Service connection for chronic headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  By rating decision of August 1989, the RO denied service 
connection for a chronic headache disability and properly 
notified the Veteran of that decision.  

2.  The Veteran did not appeal the August 1989 decision and 
it became final.

3.  Evidence received at the RO since the August 1989 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for a chronic headache 
disability.

4.  The first documented post-service low back pain arose in 
October 1976, resolved soon thereafter, and is attributed to 
a post-service injury.  

5.  A December 2003 medical opinion that links the current 
low back disorder to active service is based on inaccurate 
facts and therefore has no probative value.  

6.  Lumbar arthritis did not arise during active military 
service nor was it manifested to a degree of 10 percent or 
more within one year of discharge from active military 
service.

7.  The current chronic low back disorder arose in the early 
1990s and has not been attributed by credible medical 
evidence to active military service.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, which denied service 
connection for a headache disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a chronic headache 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
with respect to the application to reopen a claim for service 
connection for headaches, the Board is granting the benefit 
sought on appeal.  Accordingly, the duty to notify and the 
duty to assist need not be discussed.  

With respect to service connection for a low back disorder, 
however, VA must notify the claimant and his representative 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice was provided, but not in a timely manner.

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of a letter sent to the claimant in 
October 2007 that addresses all notice elements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond to a more recent SSOC.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, adequate notice 
was sent in October 2007.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and examination 
reports.  The claimant submitted private medical reports.  
Two hearings were provided.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for Service Connection for Chronic 
Headaches

In August 1989, the Detroit, Michigan, RO denied service 
connection for a chronic headache disability.  The Veteran 
was notified of that decision in a letter from the RO, but he 
did not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2009).

38 C.F.R. § 3.156(a) (2009) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in December 
2002.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1989 RO rating decision consists of service treatment records 
(STRs), VA clinical records, private medical reports, and 
claims and statements of the Veteran.  The STRs do not 
mention a headache complaint.  The private medical reports 
do, however.  

A private medical report dated in September 1976 from C. 
Camp, M.D., of Sylacauga, Alabama, reflects that in January 
1975 the Veteran was treated for headache and chest pain.  
The malady was diagnosed as upper respiratory infection and 
treated with antibiotics.  The Veteran returned to the 
emergency room later in January 1975 with continued headaches 
and sinus trouble and was treated with mild sedation.  He 
returned in May 1975 with an ankle injury.  The May 1975 
ankle injury report does not mention headaches.  The Veteran 
was seen at F. Hood Craddock Memorial Clinic in July 1975 for 
right knee pain and urethral discharge.  No headache 
complaint is mentioned in that report.  

In May 1977, the Veteran filed a service connection claim for 
headaches, among other claimed disorders.  He reported that 
headaches began in April 1974 and that he sought treatment at 
sick call during basic training.  The RO responded with a 
June 1977 letter asking for statements from others who knew 
him and had personal knowledge of his headaches during active 
service.  The RO also asked the Veteran to supply statements 
from doctors who had treated him since active service.  There 
is no record of any further submissions from the Veteran 
beyond those mentioned above, nor is there a rating decision 
in the claims file concerning this claim.  In July 1989, the 
Veteran again applied for service connection for headaches, 
but submitted no supporting evidence.  The claim was denied 
in August 1989.

The Board must review the evidence submitted since the final 
August 1989 decision to determine whether any of it is new 
and material, that is, whether it is neither cumulative nor 
redundant of the evidence of record at the time of the August 
1989 decision and whether it raises a reasonable possibility 
of substantiating the claim.

The evidence submitted since the August 1989 RO decision 
includes a December 2002 application to reopen the claim, VA 
clinical records, private medical reports, and evidence of an 
additional search for STRs.  These are briefly discussed.  

The Veteran was admitted to the Allen Park, Michigan, VA 
Medical Center in April 1991 for a psychotic disorder.  The 
discharge report notes a history of chronic headaches.  The 
Veteran was re-admitted to the Allen Park VA Medical Center 
in December 1991 for further psychiatric treatment.  The 
hospital report recites that the Veteran served on active 
duty in 1974 and was discharged from the service because of 
headaches.  

A June 1994 VA medical certificate reflects a complaint of 
migraine headache, among others.  A December 2003 private 
medical report from T. Baul, M.D., reflects treatment for 
headaches since 2000.  During a July 2004 hearing, the 
Veteran testified before an RO hearing officer that he felt 
that his headaches are caused by other current pains and 
suffering.  During September 2005 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
February 1975 treatment reports from Montgomery VA Medical 
Center would show headache treatment.  

Although not evidence per se, in August 2007, the Board 
remanded the case for a search for additional STRs and a 
search for any February 1975 Montgomery VA Medical Center 
records.  No pertinent STR was found and the National 
Personnel Records Center has reported that all STRs have been 
supplied.  The Montgomery VA Medical Center forwarded only 
the June 1994 VA medical certificate mentioned above.  The RO 
also obtained VA outpatient treatment reports that reflect 
complaints of headaches during recent years.  None of the 
recently received evidence tends to substantiate or bolster 
the service connection claim. 

Of the evidence discussed above, one item meets the test for 
new and material evidence.  The December 1991 to January 1992 
Allen Park VA Medical Center hospital report is new evidence.  
It had not been considered in the August 1989 RO rating 
decision.  The report is material because it purports to 
establish that the headaches began during active service.  
Therefore, it tends to substantiate, or bolster, the service 
connection claim.  While the credibility of this medical 
opinion will questioned prior to granting service connection, 
for purposes of reopening a service connection claim, the 
credibility of the evidence is always presumed.  Justus, 
supra.  Thus, new and material evidence has been submitted 
since the last final decision on the matter.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Evidence submitted since August 1989 is new and 
material and raises a reasonable possibility of 
substantiating the service connection claim.  The application 
to reopen the claim for service connection for chronic 
headaches must therefore be granted.  As noted in the 
introduction, service connection for headaches will be 
further addressed in the REMAND portion of the decision 
below.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a Veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Low Back Disorder

There is no complaint of a back problem during active 
service; however, the Veteran's STRs do not include a 
separation examination report nor do the STRs include a 
report of medical history questionnaire on which the Veteran 
might have reported a back problem.  Rather, the STRs include 
two August 1974 letters referring to his discharge from the 
service.  The letters inform the Veteran that he had been 
counseled in June and July 1974 for failure to adjust to 
military life, that there had been two "FTR's" [failure to 
report?], and that he had a continuous problem with bed 
wetting during active service.  One of these letters states, 
"He has been sent to the hospital for a medical examination 
but there has been a negative report."  Although this 
medical examination report is not of record, the letter 
suggests that no physical or mental disability was found 
during that medical examination.  

An October 1976 Wichita, Kansas, VA Medical Center hospital 
report reflects that a cyst on the right tibia was excised 
and the Veteran was hospitalized for 5 days.  One day after 
the Veteran's discharge from the hospital, he returned and 
complained that he had slipped on the floor and had back 
pain.  He was then re-admitted for a two-week hospitalization 
because the right knee surgery sight was reddened and 
draining.  During the two-week hospitalization, his back pain 
resolved.  

In May 1977, the Veteran submitted his original service 
connection claim, but did not mention a back-related 
disorder.  In July 1989, the Veteran submitted another 
service connection claim, but did not mention a back 
disorder.

An April 1991 Allen Park, Michigan, VA Medical Center report 
includes a diagnosis of chronic back ache.  The Veteran 
reported a 17-year history of back pains.  

A June 1994 VA medical certificate notes a history of disc 
problems and chronic neck and lower back pains.

A March 2000 VA medical certificate reflects that the Veteran 
reportedly had fallen down a flight of stairs that day with 
possible left shoulder dislocation and pain in right knee.  
An August 2000 VA medical certificate repeats that the 
Veteran fell and reportedly injured the left shoulder and 
arm. 

A February 2001 VA medical certificate reflects a complaint 
of left-sided arm and leg numbness.  L3-4 was found to be 
tender.  The Veteran denied any injury.  

A February 2002 St John's Community Hospital report reflects 
that the spine was being evaluated for injury.  The nature of 
the injury was not specified.  X-rays showed disc space 
narrowing at L4 through S1 with spondylosis.  A computerized 
tomography (CT) scan showed a bulging disc at L5-S1.  The 
radiologist's impression was facet arthropathy at L4-5 and 
L5-S1, bilaterally.  

In December 2003, Dr. Baul reported having treated the 
Veteran for chronic back pain since 2000.  The doctor 
reported that the Veteran stated that he had injured his back 
in a fall in 1974 and had back problems ever since.  Dr. Baul 
noted that MRI and CT diagnostic methods showed a bulging 
disc at L5-S1 and arthritis.  Dr. Baul then offered a 
favorable nexus opinion.  The physician stated, "In 
conclusion, I feel that Mr. [redacted] [sic] back problems 
started back in 1974 while on active duty and his back 
problem [sic] continue to manifest today.  If there are any 
questions regarding, please contact me at the above printed 
number."  

In July 2004, the Veteran testified that during active 
service in 1974, he was helping move a heavy desk up the 
stairs when the other person dropped their end and he slid 
down the stairs and injured his back.  He testified that he 
was treated at the hospital and released, but that two or 
three weeks later he blacked out and was hospitalized, but 
unconscious, for about three more days.  He testified that he 
has had back problems ever since.  He testified that his back 
was treated at the Montgomery VA Medical Center within one 
year of separation from active service.  

At the RO hearing in July 2004, the Veteran submitted an 
"1151" claim.  He claimed that VA knee surgery in 1978 led 
to limping, a bulging disc, and back pain.  He based this 
claim on negligent VA medical care; however, that claim was 
denied by rating decision of March 2005 and the Veteran did 
not appeal.  Thus, while claiming that his back pain began 
during active military service in 1974, he later claimed that 
VA knee surgery after active service led to his back pain. 

In September 2005, the Veteran testified before the 
undersigned Veterans Law Judge that he was moving a desk in 
late April 1974 when the other soldier dropped the desk 
causing the Veteran to hit the wall, injuring his head and 
his back.  He recalled that he was hospitalized for five 
days, during which he was unconscious for three days.  He 
testified that after the injury he could no longer perform 
military duty so they granted him a discharge.  He testified 
that he went to the Montgomery VA Medical Center in February 
1975 because his back and leg began to bother him and he 
developed headaches.  

A September 2009 private report reflects that the Veteran 
underwent L5-S1 disc fusion surgery.  On an October 2009 
insurance claim form, he reported that he initially injured 
his back in 1974 in the Army while carrying a desk.  

The favorable medical evidence consists of the December 2003 
medical opinion of Dr. Baul that clearly links the current 
low back disorder to active service.  The persuasiveness of 
Dr. Baul's report, however, depends upon the accuracy of the 
facts upon which it is based.  As Dr. Baul stated, the 
Veteran reported that he injured his back in a fall in 1974 
and has had back problems ever since.  When a claimant's 
explanation of his medical condition conflicts with his 
service records, the Board may reject a physician's opinion 
based on the history related by the claimant.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); see also Bielby v. Brown, 7 Vet. App. 260, 269 
(1994) (medical opinion is of no evidentiary value when 
doctor failed to review Veteran's record before rendering an 
opinion); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value). 

As noted in the facts recited above, although the Veteran 
testified as to having injured his back in active service 
with problems ever since, the first documented mention of 
back pain is an October 1976 VA hospital report concerning 
the right knee that mentions incidentally that he had slipped 
the day before and had back pain.  Notably, the hospital 
report states that this back pain resolved before discharge 
from the hospital.  It is not until April 1991, that a 
history of chronic low back pain is mentioned in the medical 
reports.  Moreover, in his July 2004 "1151 claim," the 
Veteran attributed his back pains to limping secondary to VA 
knee surgery in 1976.  Thus, the Veteran's credibility is 
called into question because his account of his back injury 
conflicts with the evidence of file.  

The medical documentation of record establishes that a 
chronic low back disability did not exist until the early 
1990s, many years after active military service.  The medical 
evidence also establishes that the first reported back pain 
was in October 1976, and that the Veteran himself had 
attributed it to slipping the day prior, and that in any 
event, the 1976 back pain resolved shortly thereafter.  Thus, 
while arthritis is currently shown, it was not manifested to 
a degree of 10 percent within a year of discharge from active 
military service.

If the back symptoms had been present continuously since 
during active, it must be questioned why the Veteran did not 
claim the back disorder when he submitted a service 
connection claim in May 1977.  Moreover, he submitted another 
service connection claim in July 1989 and still did not 
mention a back disorder.  Because the documented medical 
history of the current low back pain varies from the history 
that the Veteran supplied to Dr. Baul, the Board will not 
accord any weight to Dr. Baul's medical opinion of July 2003.  
Reonal, supra.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because his recollection of the history of back 
pain conflicts with documented medical history.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for a 
chronic low back disorder is therefore denied. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic headache disability is 
reopened; to this extent, the appeal is granted.  

Service connection for a low back disorder is denied.


REMAND

The Board has found sufficiently new and material evidence to 
reopen the claim for service connection for a chronic 
headache disability.  The appealed RO rating decision did not 
find new and material evidence to reopen the claim.  Because 
VA has not adjudicated service connection for a chronic 
headache disability "on the merits" since the prior final 
decision on the matter, the claim must be remanded for this 
procedural safeguard.  Accordingly, this case is remanded to 
the AMC for the following action:

Because the claim for service connection 
for a chronic headache disability has 
been reopened, VA's duty to assist in 
development of the claim has arisen.  
After accomplishing any additional notice 
and development deemed appropriate, the 
AMC should re-adjudicate the claim for 
service connection for a chronic headache 
disability "on the merits."  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given opportunity 
to respond.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist specifically affecting the 
issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


